IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40701
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

VICTOR HERNANDEZ-HERNANDEZ,

                                         Defendant-Appellant.
                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-98-CR-145-1
                        - - - - - - - - - -
                            June 2, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Victor

Hernandez-Hernandez (Hernandez) has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Hernandez was sent a copy of counsel’s motion

and brief, but has not filed a response.    Our independent review

of the brief and the record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.